Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 1 of 11




               Exhibit B
7/9/2020                      Case 3:20-cv-01131-MPS Document
                                                       Commercial1-2   Filed
                                                                  Recording     08/07/20 Page 2 of 11
                                                                            Division
                                                                                                                                 -


        .........

   Business Detafis
                Busi ness Name: JETBLUE AIRWAYS CORPORATION                             Citizenship State Inc: Foreign/DE

                    Business ID: 0656044                                              Last Report Filed Year:   2019

              Business Address 27-01 QUEENS PLAZA NORTH, LONG ISLAND                         Business Type: Stock
                               CITY, NY, 11101, USA

                          Address: 27-01 QUEENS PLAZA NORTH LONG ISLAND                     Business Status: Active
                Mailing
                                   CITY, NY, 11101, USA

           Date Inc/Registration:   Jul 07, 2000                                       Name in State of INC:    JETBLUE AIRWAYS CORPORATION


    Commence Business Date:         Aug 15, 1999

      Annual Report Due Date:       07/06/2020

                   NAICS Code:      NONE                                                  NAICS Sub Code: NONE



   PrfrlCipas Details
   Name/Title                               Business Address                        Residence Address

   ROBIN HAYES CHIEF EXECUTIVE              27-01 QUEENS PLAZA NORTH, LONG ISLAND
                                                                                    27-01 QUEENS PLAZA NORTH, LONG ISLAND CITY, NY, 11101, USA
   OFFI LH                                  CITY, NY, 11101, USA

   STEVE PRIEST CHIEF FINANCIAL             27-01 QUEENS PLAZA NORTH, LONG ISLAND
                                                                                    27-01 QUEENS PLAZA NORTH, LONG ISLAND CITY, NY, 11101
   UFFILR                                   CHY, NY, 11101

   CHRIS LIPPI DIRECTOR CORP                27-01 QUEENS PLAZA NORTH, LONG ISLAND
                                                                                    27-01 QUEENS PLAZA NORTH, LONG ISLANE ETY, NY.
   TAX & A,bIST/'lT SECRETARY               CITY, NY, 11101

   IMPORTANT: Thew are,wore principals for this business that are not shown here



   Agent Summary
                              Agent Name    CORPORATION SERVICE COMPANY

                 Agent Business Address 50 WESTON STREET, HARTFORD, CT, 06120-1537, USA

                Agent Residence Address NONE, HARTFORD, CT, 06120-1537, USA

                   Agent Mailing Address NONE




https://www.concord-sots.ct.gov/CONCORD/online?snPubIicInquiry&eid9740                                                                           1/1
                             Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 3 of 11

SUMMONS CIVIL           -
                                                                                                                                      STATE OF CONNECTICUT
JD-CV.1 Rev. 10-15
0 G S. §§ 51-346 51-347, 51-349, 51-350, 52-45a,                                                                                        SUPERIOR COURT
52-48 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                            www.jud. of. gov
See other side for instructions
     "X" if amount, legal interest or property in demand, not including interest and
     costs is less than $2500.
     "X" if amount, legal interest or property in demand, not including interest and
     costs is $2,500 or more.
     "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code) I Telephone number of clerk                  Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                                      I
                                                                                                        (with area code)

95 Washington Street, Hartford 06106                                                                                (860 )548-2700                 August                        4    2 020
                                                                                                                                                           Month             D9      Year
    Judicial District                                            At (Town in which wntis returnable) (C.G.S. §§ 51-346, 51-349)                    Case type code (See list on page 2)
                                           G.A.
    Housing Session                        Number:               Hartford                                                                           Major: M                Minor: 90
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff itself-represented (Number, street, town and zip coda)                                         Juris number (lobe entered by attorney only)
Emanuele R. Cicchiello, Esq., Cicchiello & Cicchiello, LLP, 364 Franklin Ave., Hartford, CT 06114                                                  419987
Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
( 860 ) 296-3457
                                                                                                            Email address for delivery of papers under Section 10-13 (it agreed to)
The attorney or law firm appearing for the plaintiff, or the plaintiff if
self-represented, agrees to accept papers (service) electronically in        FRI Yes          F1 No
this case under Section 10-13 of the Connecticut Practice Book.

Number of Plaintiffs:       I                  Number of Defendants: I                         1       0 Form JD-CV-2 attached for additional parties
     Parties                Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
     First              Name:    Justin Moreau                                                                                                                                             P-0I
    Plaintiff           Address: 53 Davenport Street,            Chicopee, MA 01013
   Additional           Name:                                                                                                                                                              P02
    Plaintiff           Address:

       First            Name:           lb Alrway~.Cor oration                                                                                                                             D-01
   Defendant                                                                                  50 Weston Street, Hartford, CT 06120-1537

                        Name:                                                                                                                                                              D-02
   Additional                                    .

   Defendant            Address:

                        Name:                                                                                                                                                              D-03
   Additional
   Defendant            Address:

                        Name:                                                                                                                                                              D-04
   Additional
   Defendant            Address:

 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate notice telling you to come to court.
 3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
    obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
 4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
    insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
    library or on-line at www.jud.ct.gov under "Court Rules."
 5. If you have questionjbout the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on

                                                                                                                                                                         Date

                                                                            Assistant Clerk        I   Emanuele R. Cicchiello, Esq.
                                                                                                                                                                 For Court Use Only
 If tttummons is signed by a Clerk:
                                                                                                                                                         File Date
 a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.
 b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.                                             -                              -


 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.                                                          A T RUE. C- 13Y A TL
 d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
     in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint,                                                         -                 ______

                                                                                                                                                  KTH D i-' .iANKIEWIC
                                                                                                                                                CON \IECTlC( IT STATE MARE
                                                                                                                               Date                      Docket Numoer
  I certify I have read and Signed (Self-Represented Plaintiff)
  understand the above: I
                                                                                          (Page 1 of 2)
                       Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 4 of 11


1. Type or print legibly; sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also,
   if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies
   of the complaint.
4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
5. Do not use this form for the following actions:

  (a) Family matters (for example divorce, child                                                  (d) Probate appeals.
      support, custody, paternity, and visitation                                                 (e) Administrative appeals.
      matters).                                                                                   (f) Proceedings pertaining to arbitration.
  (b) Summary process actions.                                                                    (g) Any actions or proceedings in which an attachment,
  (c) Applications for change of name.                                                                garnishment or replevy is sought.




                                                                                      ADA NOTICE
                         The Judicial Branch of the State of Connecticut complies with the Americans with
                         Disabilities Act (ADA). If you need a reasonable accommodation in accordance with the
                         ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.




                       Codes                                                                                           Codes
Major Description      Major!                             Minor Description                       Major Description    Major,                         Minor Description
                       Minor                                                                                           Minor

Contracts              C 00        Construction   -   All other                                    Torts (Other than   T 02     Defective Premises - Private           -   Snow or Ice

                       C 10        Construction   -   State and Local                              Vehicular)          1 03     Defective Premises - Private           -   Other

                       C 20        Insurance Policy                                                                    T 11     Defective Premises - Public - Snow or Ice

                       C 30        Specific Performance                                                                T 12     Defective Premises - Public.. Other

                       0 40        Collections                                                                         T 20     Products Liability        -   Other than Vehièular
                        ,
                       C.90        All other                                                                           128      Malpractice      -   Medical
                                                                                                                       1 29     Malpractice      -   Legal
Eminent Domain         E 00        State Highway Condemnation
                                                                                                                       T 30     Malpractice - All other
                       E 10        Redevelopment Condemnation
                                                                                                                       T 40     Assault and Battery
                       E 20        Other State or Municipal Agencies
                                                                                                                       1 50     Defamation
                       E 30        Public Utilities & Gas Transmission Companies
                                                                                                                       T 61     Animals - Dog
                       O 90        All other
                                                                                                                       169      Animals     -   Other

                       M 00        Injunction                                                                          170      False Arrest
Miscellaneous
                       M 10        Receivership                                                                        171      Fire Damage

                       M 20        Mandamus                                                                            190      All other

                       M 30        Habeas Corpus (extradition, release from Penal                  Vehicular Torts     Vol      Motor Vehicles* - Driver and/or Passenger(s) vs.
                                   Institution)                                                                                 Driver(s)
                       M 40        Arbitration                                                                         V 04     Motor Vehicles' - Pedestrian vs. Driver
                       M 50        Declaratory Judgment                                                                V05      Motor Vehicles' - Property Damage only
                       M 63        Bar Discipline                                                                       V 06    Motor Vehicle'        - Products Liability Including Warranty
                       M 66        Department of Labor Unemployment Compensation                                        v 09    Motor Vehicle' - All other
                                   Enforcement
                                                                                                                        V10     Boats
                       M 68        Bar Discipline     -   Inactive Status
                                                                                                                        V20     Airplanes
                       M 70        Municipal Ordinance and Regulation Enforcement
                                                                                                                        V 30    Railroads
                       M 80        Foreign Civil Judgments         -   C.G.S. 52-604 & C.G.S.
                                                                                                                        V40     Snowmobiles
                                   50a-30
                                                                                                                        V90     All other
                       M 83        Small Claims Transfer to Regular Docket
                                                                                                                                'Motor Vehicles include cars, trucks, motorcycles.
                       M 84        Foreign Protective Order                                                                     and motor scooters.
                       M 90        All other



Property                P 00       Foreclosure
                        P 10       Partition                                                       Wills, Estates      W10      Construction of Wills and Trusts

                        P 20       Quiet Title/Discharge of Mortgage or Lien                       and Trusts           W90     All other

                        P 30       Asset Forfeiture
                        P 90       All other


JD-CV-1 Rev, 10-15 (Back/Page 2)
                                                                                           (Page 2 of 2)
         Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 5 of 11




RETURN DATE: AUGUST 4, 2020                          :               SUPERIOR COURT

JUSTIN MOREAU                                                        J.D. OF HARTFORD

vs.                                                                  AT HARTOFRJ)

JET BLUE AIRWAYS CORPORATION                                         JULY 6, 2020



COUNT ONE:               Wrongful Termination in Violation of Conn. Gen, Stat. § 31-290.a

        1.     The Plaintiff, Justin Moreau, has at all times relevant been a resident of the city of

Chicopee, State of Massachusetts.

        2.     The Defendant, Jet Blue Airways Corporation (hereinafter "Jetblue"), is a foreign

corporation organized and existing under the laws of Delaware, with a principal place of business

in Long Island City, New York, and conducts business in the State of Connecticut.

        3.     The Defendant is an American airline and operates flights out of Bradley

International Airport, located in Windsor Locks, Connecticut.

        4.     The Plaintiff worked as a baggage handler for the Defendant at Bradley

International airport.

        5.      The Plaintiff began his employment with the Defendant in or around January of

2015.

        6.      Throughout the Plaintiff's employment, he was a good and dependable employee

and performed his job satisfactorily.

        7.      During his employment with the Defendant the Plaintiff received several raises.

        8.      Throughout Plaintiffs employment, he reported to Jose Garcia, his immediate shift

supervisor.
          Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 6 of 11




         9.    Throughout Plaintiff's employment, Michael Chambers was the Plaintiff's

supervisor and general manager.

         10.   In or around December of 2017, Plaintiff was injured in the course of his

employment with the Defendant. Plaintiff had fallen out of a vehicle and landed in his left leg, and

sustained injuries to his left knee and ankle.

         11.   Following the accident, Plaintiff immediately reported the incident and filed a

workers' compensation claim.

         12.   Plaintiff's workers' compensation claim was denied because the Defendant claimed,

that it was not a workplace injury, it did not happen, and there were no witnesses.

         13.    However, in Plaintiff's initial accident report which he filled out with his manager,

Michael Chambers, stated that there were witnesses.

         14.   Plaintiff then hired an attorney and successfully brought a workers' compensation

claim.

         15.   Following Plaintiff's successful workers' compensation claim, he was prcscribcd

physical therapy and worked fewer hours.

         16.   Because the Plaintiff attended physical therapy sessions before his workday began,

he would arrive approximately 15 to 30 minutes late to work.

         17.   Shortly after Plaintiff was approved for his final round of physical therapy, his

supervisor Jose Garcia, told Plaintiff that he was not allowed to take time off for a workers'

compensation issue or injury treatment.

         18.   Plaintiff complained that his tardiness was due to his physical therapy appointments

but was told he was not allowed to be late even for treating an injury he received while working

for the Defendant.
            Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 7 of 11




        19.      Plaintiff then asked for time off through the Family and Medical Leave Act

("FMLA") so that he could continue his physical therapy appointments.

        20.      Defendant's human resource representative, Jessica Alvarez, denied Plaintiff's

request for FMLA stating that he did not qualify for FMLA because his workers' compensation

case was not active.

        21.      Plaintiff was terminated two weeks after he requested FMLA, and the Defendant

stated that his attendance and tardiness were the reason for his termination.

        22.      As such, the Defendant's reason for termination is a mere pretext to mask unlawful

discrimination.

        23.      The Plaintiff was terminated because he was injured in the course of his

employment, because he exercised or attempted to exercise his rights under the Workers'

Compensation statute, and/or to prevent him from claiming benefits under the Workers'

Compensation statute, in violation of Connecticut General Statute § 31-290a.

        24.       As a result of the Defendant's actions, the Plaintiff has suffered a loss of

compensation, including lost wages and lost employment benefits.

        25.       As a further result of the Defendant's actions, the Plaintiff has suffered emotional

distress.

        26.       As a further result of the Defendant's actions, the Plaintiff has expended, and will

expend in the future, legal fees and costs.

        27.       As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff was

denied the opportunity of gainful employment. As such, the Plaintiff has suffered a substantial loss

of income and other employment benefits and will continue to suffer the loss of same all to his loss

and detriment.
          Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 8 of 11




        28.     As a further result of the foregoing unlawful conduct, the Plaintiff has incurred

attorney's fees and costs in order to obtain the right to which he is entitled.

        29.     As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff

has suffered and will continue to suffer in the future, considerable emotional and psychological

pain and suffering.

COUNT TWO:              Interference in violation of the Family Medical Leave Act 29 U.S.C. §
                        2612 et seq.

        1.      The Plaintiff repeats and re-alleges paragraphs 1 through 22 above and incorporates

them as paragraphs 1 through 22 of this Fourth Count as if fully stated herein.

        23.     The Plaintiff was an eligible employee under the FMLA, the Plaintiff was entitled

to a leave under the FMLA, and the Plaintiff notified the defendant of his need for medical, leave.

        24.     The Defendant interfered with Plaintiffs right to FMLA leave by terminating his

employment under a false pretext just prior to his need for leave.

        25.     As a result of the Defendant's interference with the Plaintiff's right to the use of

FMLA leave, the Plaintiff has suffered a loss of wages and employment benefits and will continue

to suffer the loss of same, all to his loss and detriment.

        26.     As a further result of the foregoing conduct of the Defendant, the Plaintiff has

incurred, and will continue to incur, attorney's fees and costs in order to obtain the rights to which he

is entitled.

COUNT THREE: Retaliation Pursuant to the Family Medical Leave Act 29 U.S.C. § 212
                        etseq,


        1.      The Plaintiff repeats and re-alleges Paragraphs 1 through 22 above as Paragraphs 1

through 22 of this Fifth Count as if fully set forth herein.
          Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 9 of 11




        23.      The Plaintiff was an eligible employee under the FMLA, the Plaintiff was entitled

to a leave under the FMLA, and the Plaintiff notified the defendant of his need for medical leave.

        24.      The Plaintiff was retaliated against and subject to adverse employment actions for

attempting to exercise his rights under the FMLA in that he was terminated because of his

expression of an intent to use of FMLA leave.

        25.      As a result of the Defendant's violation of the FMLA, the Plaintiff has suffered a

loss of wages and employment benefits and will continue to suffer the loss of same, all to his loss

and detriment.

        26.      As a further result of the foregoing conduct of the Defendant, the Plaintiff has

incurred, and will continue to incur, attorney's fees and costs in order to obtain the rights to which he

is entitled.



                                                THE PLAINTIFF
                                                JUSTIN MOREAU



                                                By:
                                                Emanuele R Cicchiello, Esq.
                                                CICCHIELLO & CIccHIELLo, LLP
                                                364 Franklin Avenue
                                                Hartford, CT 06114
                                                Tel: (860) 296-3457
                                                Fax: (860) 296-0676
                                                JurisNo.: 419987
                                                Email: manny(cicchie11oesg.com




                                                          A TYhJE                       ST

                                                          y' RLl<                        -


                                                                 ArIAL
                                                                    MRS
                                                          coM:1       (1
                                                          b..-             4T ~ERSO
       Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 10 of 11




RETURN DATE: AUGUST 4, 2020                          :             SUPERIOR COURT

JUSTIN MOREAU                                        :             J.D. OF   HARTFORD

vs.                                                                AT HARTQFRD

JET BLUE AIRWAYS CORPORATION                                       JULY 6,2O20



WHEREFORE, the Plaintiff prays for the following relief:

       1.     Monetary damages;

       2.     Front pay or reinstatement;

       3.     Liquidated damages pursuant to the FMLA;

       4.     Reasonable attorneys fee and costs; and

       5.     Such other relief as is allowable by law.




                                             THE PLAINTIFF
                                             JUSTIN MOREAU



                                             By:    0~
                                             Emanuele R. Cicchiello, Esq.
                                             CIccHIELLo & CIccHIELLo, LLP
                                             364 Franklin Avenue
                                             Hartford, CT 06114
                                             Tel: (860) 296-3457
                                             Fax: (860) 296-0676
                                             JurisNo.: 419987
                                             Email: m@nUgeicchielloesq.co



                                                          A)           Y/T[ST
                                                               IT_
                                                                 H D >11EV1C
                                                                   1 STATE MARShAL
                                                           NDiF AT PERSON
         Case 3:20-cv-01131-MPS Document 1-2 Filed 08/07/20 Page 11 of 11




RETURN DATE: AUGUST 4, 2020                           :              SUPERIOR COURT

JUSTIN MOREAU                                                        J.D. OF HARTFORD

VS.                                                                  ATHARTOFRD

JET BLUE AIRWAYS CORPORATION                                         JULY 6, 2020


                               STATEMENT OF AMOUNT IN DEMAND

         The Plaintiff claims the amount in demand in excess of $15,000.00 exclusive of interest and

costs.



                                              THE PLAINTIFF
                                              JUSTIN MOREAU



                                               By:
                                               Emanuele R. Cicchiello, Esq.
                                               CIccHIELLo & CICCHIELLO, LLP
                                               364 Franklin Avenue
                                               Hartford, CT 06114
                                               Tel: (860) 296-3457
                                               Fax: (860) 296-0676
                                               JurisNo.: 419987
                                               Email: mannvJcicchie11oesg.com




                                                                    UET           ATTE ST

                                                                   ITH D VIANKIEWCZ
                                                                           STATE MARShAL
                                                                   1FF   ;NT PERSOr.
